Citation Nr: 0908908	
Decision Date: 03/10/09    Archive Date: 03/17/09

DOCKET NO. 04-05 127	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUES

1. Entitlement to service connection for degenerative joint 
disease of the lumbar spine.

2. Entitlement to service connection for degenerative joint 
disease of the cervical spine.


REPRESENTATION

Appellant represented by:	Virginia A. Girard-Brady, 
Attorney


WITNESS AT HEARING ON APPEAL

Veteran




ATTORNEY FOR THE BOARD

M. N. Hyland, Counsel


INTRODUCTION

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2007). 38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The Veteran served on active duty from June 1943 to February 
1946, and from February 1949 to April 1964.

This matter initially came to the Board of Veterans' Appeals 
(Board) on appeal from a May 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Phoenix, Arizona, that denied the Veteran's claims for 
service connection for degenerative joint disease of the 
lumbar and cervical spine.

During a hearing before the undersigned in February 2005, the 
Veteran withdrew his claim for an increased rating for gouty 
arthritis.  Accordingly, this decision is limited to the 
issues set forth on the preceding page.  A transcript of the 
hearing is of record.  By decision dated in August 2005, the 
Board denied the Veteran's claims.

The Veteran appealed the Board's August 2005 decision to the 
United States Court of Appeals for Veterans Claims (Court) 
that, by Order dated November 1, 2007, granted a Joint Motion 
for Remand and vacated the Board's decision.  In September 
2008, the Board remanded the case for further development of 
the evidence.  The case is again before the Board for 
appellate consideration.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC. VA will notify the Veteran 
if further action is required.

REMAND

The Board's September 2008 remand specifically directed the 
AMC/RO to schedule the Veteran for VA examinations to 
determine the etiology of any low back and cervical spine 
disorders found on examination.  There is no indication in 
the record that the requested medical examinations were 
performed.  Where the remand orders of the Board or the 
Courts are not complied with, the Board errs as a matter of 
law when it fails to ensure compliance.  Stegall v. West, 11 
Vet. App. 268, 271 (1998). 

As well, since the July 2005 supplemental statement of the 
case (SSOC) was issued, the Veteran submitted VA treatment 
records dated from December 2005 to May 2007.  In December 
2008, he advised VA that he continued to receive VA medical 
treatment.  Here, the record suggests that additional VA 
medical evidence might be available that is not before the 
Board at this time.  Thus, an effort should be made to obtain 
additional VA medical records.  See Dunn v. West, 11 Vet. 
App. 462 (1998); Bell v. Derwinski, 2 Vet. App. 611 (1992).

As such, a remand is required to comply with the instructions 
in the September 2008 Board remand.  Stegall.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008). Expedited 
handling is requested.)

1. The RO/AMC should obtain all VA medical 
records regarding the Veteran's treatment 
for the period from December 2005 to the 
present.  If any records are unavailable, 
the Veteran and his attorney should be 
advised in writing.

2. The Veteran should be afforded 
appropriate VA examination(s), performed 
by physician(s) (e.g., orthopedist, 
neurologist), to determine the etiology of 
any low back and cervical spine disorders 
found to be present. All indicated tests 
and studies should be performed and all 
clinical findings reported in detail; a 
diagnosis should be provided for any low 
back or cervical spine disability 
identified.  The claims folders must be 
made available to and reviewed by the 
examiner(s) in conjunction with the 
examination(s).  Based upon review of the 
claims files, examination of the Veteran, 
and sound medical principles, the 
examiner(s) is(are) requested to respond 
to the following:

a) The examiner(s) should identify all 
currently present lumbar and cervical 
spine disorders.

b) Is it at least as likely as not 
(i.e., to at least a 50-50 degree of 
probability) that any current 
degenerative joint disease of the 
lumbar or cervical spine is related to 
the Veteran's active duty and in-
service complaints (including in 
February 1958, September 1962, and July 
and September 1963), or is such a 
relationship is unlikely (i.e., less 
than a 50-50 probability)?

c) For each such lumbar or cervical 
spine disorder identified, the 
physician(s) should proffer an opinion, 
with supporting analysis, as to the 
likelihood that any diagnosed lumbar 
and cervical spine disorder was caused 
by, or aggravated by, the Veteran's 
service-connected gouty arthritis.  The 
degree of lumbar and cervical spine 
disorder that would not be present but 
for the service-connected gouty 
arthritis should be identified.  In 
rendering an opinion, the examiner(s) 
is(are) requested to address the 
opinion rendered by the VA examiner in 
March 2003 (to the effect that the 
Veteran had significant degenerative 
disease, but there was no way to 
connect it to his gouty arthritis, that 
was a historical problem).

d) A rationale should be provided for 
all opinions expressed.  The Veteran's 
medical records must be made available 
for the examiner(s) to review and the 
examination report(s) should indicate 
whether the examiner(s) reviewed the 
Veteran's medical records.

NOTE: The term "at least as likely 
as not" does not mean merely 
within the realm of medical 
possibility, but rather that the 
weight of medical evidence both 
for and against a conclusion is so 
evenly divided that it is as 
medically sound to find in favor 
of causation as it is to find 
against it.

3. The Veteran should be advised in 
writing that it is his responsibility to 
report for the VA examination(s), to 
cooperate with the development of his 
claims, and that the consequences for 
failure to report for a VA examination 
without good cause include denial of the 
claim.  38 C.F.R. §§ 3.158, 3.655 (2008).  
In the event that the Veteran does not 
report for any ordered examination, 
documentation must be obtained that shows 
that notice scheduling the examination 
was sent to his last known address prior 
to the date of the examination.  It 
should also be indicated whether any 
notice that was sent was returned as 
undeliverable

4. Following completion of the above, the 
RO/AMC should review the evidence and 
determine whether the Veteran's claims may 
be granted.  If not, he and his attorney 
should be furnished an appropriate 
supplemental statement of the case (SSOC).  
The SSOC should contain notice of all 
relevant actions taken on the claims for 
benefits, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issues on appeal since the July 2005 SSOC.  
An appropriate period of time should be 
allowed for response.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The Veteran need take no action unless 
otherwise notified.

The Veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



_________________________________________________
D. J. DRUCKER
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).



